Madsen & Associates CAP’s, Inc. 684 EAST VINE STREET #3 MURRAY, UTAH 84107 TELEPHONE (801) 268-2632 FAX (801) 262-3978 TED A. MADSEN, CPA MEMBER:AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS UTAH ASSOCIATION OF CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM To the Board of Directors and Shareholders Kushi Resources, Inc. We hereby consent to the inclusion in this SB-2 Registration Statement of Kushi Resources, Inc. of our report dated July 2, 2007, relating to the financial statements of Kushi Resources, Inc. for the period from the date of inception (October 3, 2005) to February 28, 2006 and for the year ended February 28, 2007, and to the use of our name as it appears under the caption "Experts". /s/ Madsen & Associates CPA’s, Inc. Madsen & Associates CPA’s, Inc. September 28, 2007
